Citation Nr: 0710706	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-21 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a disorder 
characterized as Gulf War syndrome.

2.  Entitlement to an increased rating for chronic thoracic 
and lumbar strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from September 1990 to January 
1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied service connection for a disorder characterized 
as Persian Gulf Syndrome, and which denied entitlement to an 
increased rating for chronic thoracic and lumbar strain.  


REMAND

By rating decision of March 2002, service connection for 
"Persian Gulf syndrome" was initially denied on the basis 
that there was no evidence of current disability attributable 
thereto.  The appellant was advised of this rationale via the 
June 2003 Statement of the Case (SOC) which also informed her 
that further consideration would be given upon receipt of 
medical evidence relating specific disabilities to the Gulf 
War.  In her August 2003 substantive appeal and other 
communications, the appellant listed a number of disabilities 
for which she was seeking service connection, some of which 
she attributed to her Gulf War service, including as due to 
exposure to chemical agent resistant coating (CARC).  In 
March 2004 she was issued a Supplemental Statement of the 
Case (SSOC) in which she was advised that service connection 
for Gulf War syndrome would be reconsidered by the RO, in 
view of her recent, specific claims.  

In August 2004, the RO issued a rating decision which 
addressed a number of issues.  Service connection for 
fibromyalgia/ chronic fatigue was granted and assigned a 20 
percent rating and service connection for pelvic obliquity/ 
sacral torsion was granted and assigned a non-compensable 
evaluation.  The noncompensable rating for the veteran's 
heart murmur with sinus arrhythmia was continued.  Service 
connection for leg length discrepancy and cervical strain was 
also denied by this decision.  None of those issues has been 
appealed and they are not for consideration at this time.  

In addition, that rating decision divided the veteran's 
broadly defined Gulf War Syndrome claim into 11 individual 
claims, based on anatomically localized or symptom specific 
issues.  These were:  (1) fatigue, stiffness, lower and upper 
body pain, malaise/myalgia; (2) shortness of breath, chest 
pain, and difficulty breathing; (3) unexplained rashes on 
several body parts; (4) dizziness; (5) stomach problems 
(acute gastroenteritis); (6) diarrhea; (7) painful and 
swollen joints; (8) headaches; (9) chest pressure and 
palpitation; (10) lower and upper body spasms; and (11) loss 
of sensation.  Each of these was denied on both a direct 
basis and in accord with law and regulations governing 
undiagnosed illness.  The appellant was provided with 
appellate rights; however the claims file does not reflect 
that the veteran expressed disagreement with any of the 
determinations within a year of that rating decision.  

To the extent that the veteran is claiming service connection 
for any or all of the these symptoms on the basis of 
undiagnosed illness, the Board finds that these issues are 
inextricably intertwined with the issue of service connection 
for Gulf War syndrome, already developed for appellate 
review.  However, further procedural and evidentiary 
development is clearly warranted before the Board can address 
these specific claims.  

As noted above, service connection is in effect for chronic 
thoracic and lumbar strain, functional heart murmur with 
sinus arrhythmia, fibromyalgia/ chronic fatigue and for 
pelvic obliquity/ sacral torsion.  Some of the symptoms 
referenced above, that is, fatigue and stiffness; lower and 
upper body pain; malaise/myalgia; and chest pressures and 
palpitations, while characterized by the RO as being denied, 
appear very likely to be symptoms of the currently service-
connected disorders.  For example, no medical evidence of 
record shows any distinction between the veteran's functional 
heart murmur with sinus arrhythmia, which was granted in 
August 1993, with the veteran's current claim of chest 
pressures and palpitations.  These were treated as part of 
the same disability in the veteran's August 2001 VA heart 
examination.  As another example, there is no medical 
evidence suggesting any distinction between the veteran's 
fibromyalgia and chronic fatigue, service connected in August 
2004, and the veteran's still pending claims for service 
connection for fatigue and stiffness; lower and upper body 
pain; and malaise/myalgia.

The Board observes that reliance upon a new or different 
theory as to etiology is insufficient to transform a 
previously denied and final claim to a separate and distinct, 
or new, claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 
(1997).  Also, the definition of a "finally adjudicated 
claim" under 38 C.F.R. § 3.160(d) encompasses both allowed 
and disallowed claims.  Bearing these principles in mind, it 
follows that once a claim of service connection is granted 
under any theory of entitlement, then a second grant of 
service connection for the same complaints and symptoms under 
the guise of an alternatively characterized disability is not 
proper.  Moreover, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. 
§ 4.14.  

A medical examination is therefore required so that it can be 
determined which of the symptoms listed above are part and 
parcel of already service-connected disorders, and which are 
not.  After ensuring that all relevant evidence has been 
obtained, the RO should then take any corrective adjudicatory 
action, and issue an SSOC which properly addresses the 
remaining symptoms (those not attributable to already 
service-connected disorders) as claims for undiagnosed 
illness due to the veteran's Gulf War service.  

Following the August 2004 SSOC, additional evidence relating 
to the veteran's spine was received and it appears that the 
RO did not review this evidence before submitting the case to 
the Board.  Nor was the veteran provided an SSOC as mandated 
by 38 C.F.R. § 19.31.  This evidence consists of a VA x-ray 
report from June 2004 that was received in August 2004 along 
with various outpatient reports relating to the veteran's 
polyarthralgia.  This evidence is relevant to the pending 
claim for an increased rating for chronic thoracic and lumbar 
strain.  

Other evidence indicates the veteran has received VA 
outpatient care at the Northport VA medical center.  Ongoing 
medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  While the 
Board regrets the delay that will necessarily ensue, the fact 
remains that almost 3 years have passed since evidence was 
last added to the claims folder.  In order to proper evaluate 
the veteran's disabilities, it is necessary that up-to-date 
treatment records be obtained.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for following 
actions:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who treated the veteran 
after May 2004 for any spine or back 
condition or for any of the symptoms 
listed above claimed as an undiagnosed 
illness, to include records of outpatient 
care at the VA medical center in 
Northport, New Jersey.  After securing the 
necessary releases, the RO should obtain 
these records.

2.  The veteran should then be afforded VA 
examination by an appropriate specialist 
for the purpose of determining which of 
the claimed symptoms are part and parcel 
of the already service connected 
disorders, and which are not.  

The service-connected disorders are:  
fibromyalgia/chronic fatigue; chronic 
thoracic and lumbar strain with 
costochondritis; functional heart murmur 
with sinus arrhythmia; and pelvic 
obliquity/sacral torsion.  

Specifically the examiner must be asked to 
opine on each of the following:  

        (1) fatigue, stiffness, lower and upper body pain, 
malaise/myalgia; 
        (2) shortness of breath, chest pain, and difficulty 
breathing; 
        (3) unexplained rashes on several body parts; 
        (4) dizziness; 
        (5) stomach problems (acute gastroenteritis); 
        (6) diarrhea; 
        (7) painful and swollen joints; 
        (8) headaches; 
        (9) chest pressure and palpitation; 
        (10) lower and upper body spasms; and 
        (11) loss of sensation.  

For those symptoms not found to be part of already 
service-connected disabilities, the examiner should: 

(a) Opine whether the veteran has a chronic 
disability manifested by (1) fatigue, stiffness, 
lower and upper body pain, malaise/myalgia; (2) 
shortness of breath, chest pain, and difficulty 
breathing; (3) unexplained rashes on several body 
parts; (4) dizziness; (5) stomach problems (acute 
gastroenteritis); (6) diarrhea; (7) painful and 
swollen joints; (8) headaches; (9) chest pressure and 
palpitation; (10) lower and upper body spasms; or 
(11) loss of sensation.  

(b) If the veteran is found to have chronic 
disability, the examiner should further opine whether 
such disability is a known clinical entity (and if 
the response is yes, the examiner should also opine 
whether it is related to the veteran's service/any 
event therein) or whether it is due to undiagnosed 
illness.  The examiner must explain the rationale for 
all opinions given.

Prior to rendering any opinion, the 
examiner should conduct a review of the 
claims folder.  Supporting rationale 
should be provided for any opinion 
reached.  

3.  The RO should then review the claims 
file and readjudicate the claims on 
appeal.  The rating action should reflect 
which, if any, of the symptoms above are 
properly part and parcel of already 
service-connected disorders.  If any of 
the benefits sought on appeal remains 
denied, the RO should issue an SSOC which 
fully addresses all claimed disabilities 
and give the appellant and her 
representative the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


